TilsoN, Judge:
When this case was called for a bearing at Portland, Maine, on May 28, 1940, there was no appearance by the plaintiff, either in person or by attorney. Counsel for the defendant moved to dismiss the case on the ground there was no evidence upon which to base any value other than that found by the appraiser.
Following the authorities cited in Abstract 15400 I hereby dismiss this appeal for the reason that there is no evidence before me upon which I can find any value other than that found by the appraiser. Judgment will be rendered accordingly.